IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-18-00077-CR

THE STATE OF TEXAS,
                                                                Appellant
v.

BARBARA THIELEN,
                                                                Appellee



                             From the 13th District Court
                               Navarro County, Texas
                             Trial Court No. D37752-CR


                            MEMORANDUM OPINION

       The State has filed its appellant’s brief in this appeal and asserts in the brief that it

“hereby abandons the instant appeal.” The State notes that it filed its notice of appeal

before the trial court had made its findings of fact and conclusions of law. The State

explains, “Upon finally receiving and reviewing the trial court’s findings of fact and

conclusions of law, the State agrees that the trial court properly applied current applicable

case law. . . . Based on the factual findings and the application of law thereto, the State

abandons its issues.”
         We construe the State’s appellant’s brief as a motion to dismiss this appeal. See

TEX. R. APP. P. 42.2(a). We have not issued a decision in this appeal, and the brief is signed

by the State’s attorney. See id. Accordingly, the appeal is dismissed. See id.; State v. Miles,

994 S.W.2d 410, 410 (Tex. App.—Waco 1999, no pet.) (mem. op.) (per curiam).




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 18, 2018
Do not publish
[CR25]




State v. Thielen                                                                         Page 2